Exhibit 10.81

 

SECURITIES TRANSFER AGREEMENT

 

This SECURITIES TRANSFER AGREEMENT (the “Agreement”), is entered into this 21st
day of June, 2014, by and among JAMES CASSERLY (hereinafter referred to as
"Seller"), Darling Capital, LLC (hereinafter referred to as the "Buyer") and
BioNeutral Group, Inc. a Nevada corporation (“BONU" or the "Company").

 

RECITALS

 

WHEREAS, BONU is a publicly traded corporation trading on the OTCPink:QB under
the stock symbol BONU; and

 

WHEREAS, Seller is the legal and beneficial holder of a 18% Promissory Note in
the principal amount of $25,000 issued by BONU dated July 13, 2013, a true and
correct copy of which is attached hereto at Exhibit 1 (hereinafter the "Debt");
and

 

WHEREAS, Seller desires to sell and transfer to Buyer and Buyer desires to
purchase in a private transaction in accordance with the terms and conditions
provided for herein, a portion of the Debt representing $25,000 of the principal
balance plus accrued interest owed on the Closing Date (the “Purchased Debt”);
and

 

WHEREAS, the Seller is concurrently entering into a Debt Purchase Agreement
dated concurrently with this Agreement transferring the Purchased Debt to Buyer
in exchange for payment to Seller of $25,000; and

 

WHEREAS, the parties hereto understand that Buyer is relying on this Agreement
as material incentive to Buyer’s decision to enter into that Debt Purchase
Agreement and, but for this Agreement, would not do so

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, intending to be legally bound, agree
as follows: 

 

A. THE COMPANY’S COVENANTS.

 

1.           Conversion Privilege. The Buyer shall have the right, at its
option, to convert the Purchased Debt plus accrued interest or any portion
thereof into shares of Common Stock at any time following the date hereof. The
number of shares of Common Stock issuable upon the conversion of the Purchased
Debt is determined pursuant to the provisions below and shall be rounded to the
nearest whole share.

 



 

 

2.           Full or Partial Conversion Rights. Notwithstanding the
convertibility of the original Promissory Note, all or any portion of the
principal and interest amount owed by the Company to Buyer reflecting the
Purchased Debt may be converted into Common Stock. The provisions of this
Agreement that apply to the conversion of all of the Purchased Debt shall also
apply to the conversion of a portion of it. The Purchased Debt may not be
converted, whether in whole or in part, except in accordance with this Agreement
or, at the option of the Buyer, under the terms of the original Promissory Note.

 

3.           Conversion Procedure. Upon the Company’s receipt of a facsimile or
email (or by any other means, including mail, messenger, overnight courier,
etc.) of Buyer’s duly completed and signed Notice of Conversion (a copy of which
is attached hereto as Exhibit 2), the Company shall, or shall instruct its
transfer agent to, issue one or more Certificates representing that number of
shares of Common Stock into which the Purchased Debt are in accordance with the
provisions regarding conversion. The Company’s transfer agent or attorney shall
act as Registrar and shall maintain an appropriate ledger containing the
necessary information with respect to each Agreement. For purposes of such
Notice, Buyer’s delivery shall be deemed delivered if sent to: BY MAIL to:
BioNeutral Group, Inc.; Att: Tom Cunningham; 211 Warren Street, Newark NJ,
07103: BY EMAIL: tom.c@bioneutral.com

 

4.           Conversion Date. Such conversion shall be effectuated by
surrendering to the Company, or its attorney, the Purchased Debt to be converted
together with a facsimile or email or original of the signed Notice of
Conversion. If only a portion of the Purchased Debt is to be converted, the
Company shall promptly reissue a Promissory Note pursuant to identical terms of
the Purchased Debt in the amount of the unconverted portion of the principal and
interest then owing on the Purchased Debt. The date on which the Notice of
Conversion is effective (“Conversion Date”) shall be deemed to be the date on
which the Buyer has delivered to the Company a facsimile or email original of
the signed Notice of Conversion. Within 5 business days after the Conversion
Date or within 3 business days after receipt of the Purchased Debt to be
converted, whichever is later (the “Delivery Date”), the Company shall deliver
to the Buyer, or per the Buyer’s instructions, to any third party, the shares of
Common Stock to be issued pursuant to such Notice of Conversion.

 

2

 

 

5.           Common Stock to be Issued. Upon the conversion of Purchased Debt or
any part thereof and upon receipt by the Company or its attorney of a facsimile,
email or other copy or original of Buyer’s signed Notice of Conversion, Company
shall instruct Company’s transfer agent to issue common stock shares in the name
of Buyer (or its nominee) and in such denominations to be specified at
conversion representing the number of shares of Common Stock issuable upon such
conversion, as applicable. Company warrants that no instructions, other than
these instructions, have been given or will be given to the transfer agent and
that the Common Stock shall otherwise be freely transferable on the books and
records of Company.

 

6.           Conversion Rate. Subject to the time limitations set forth above,
Buyer is entitled to convert the principal and interest owed on the Note into
Common Stock of the Company at a conversion price that is the lesser of (a) the
conversion price designated in the Promissory Note dated July 13, 2013 or (b)
40% (the multiplier) of the lowest closing bid price as reported by Bloomberg
for the Company’s Common Stock for the thirty (30) trading days immediately
preceding the Conversion Date of such shares then quoted on any national
securities exchange or other quotation service (such as OTC, Pink Sheets, etc.)
(the “Conversion Price”); provided that if the Closing Bid Price for the common
stock on the Clearing date (defined below) is lower than the Closing Bid Price,
then the purchase price shall be adjusted such that the Discount shall be taken
from the closing bid price on the Clearing Date, and the company shall issue
additional shares to Purchaser to reflect such adjusted Purchase Price. For
purposes of this Agreement, the Clearing Date shall be the latest date on which
(i) the conversion shares are transferred to and deposited into the Buyer's
brokerage account by the Company’s representatives or transfer agent and (ii)
Buyer's broker has confirmed with Buyer that the Buyer may execute trades of the
conversion shares. If such events occur after 5:30 PM Eastern Standard Time, the
events shall be deemed to have occurred on the next trading day. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded up or down, as the case may
be, to the nearest whole share.

 

7.           Chilled or Frozen Stock. A “chill” is a limitation of certain
services available for a security on deposit at the Deposit Trust Corporation
(DTC). A “freeze,” formally referred to as a “global lock,” is a complete
restriction on all DTC services for a particular security on deposit at DTC. If
the Company's common stock becomes chilled or frozen by the DTC at the time that
any portion of the principal and interest of the Note is converted by the Buyer,
then the Discount shall be adjusted to thirty percent (30%) for so long as the
common stock is chilled or frozen.

 

3

 

 

8.            Company’s Responsibility to Issue Stock. It shall be the Company’s
responsibility to take all necessary actions and bear any and all miscellaneous
expenses that may arise as a result of conversion and delivery of shares of
common stock in respect of the Note, including but are not limited to the cost
of the issuance of a Rule 144 legal opinion, transfer agent fees, equity
issuance and deposit fees, etc. At Purchaser’s option, any accrued costs paid by
Purchaser may be subtracted from the dollar amount of any conversion of the
Note. The person in whose name the certificate of Common Stock is to be
registered shall be treated as a shareholder of record on and after the
Conversion Date.

 

In the event the Common Stock is not delivered (with legends if required by
applicable law and without legends if not required by applicable law) per the
written instructions of the Buyer, within eight (8) business days after the
Delivery Date, then in such event the Company shall pay to Buyer one-half
percent (0.10%), in cash, of the dollar value of the Purchased Debt being
converted per each business day following the Delivery Date, up to and including
the eighteenth (18th) business day following the Delivery Date. Delays solely
caused by the Buyer’s broker shall not be taken into account in this matter. In
the event the Common Stock is not delivered per the written instructions of the
Buyer, within eighteen (18) business days after the Delivery Date, then, except
to the extent the delivery is delayed by operation of law, in such event the
Company shall pay to Buyer one percent (1%), in cash, of the dollar value of the
Purchased Debt being converted per each business day following such eighteenth
(18th) business day after the Delivery Date. Buyer shall then be entitled to
send written notice to the Company of the default and the Buyer, and at its sole
option may demand full repayment of the Purchased Debt not yet converted,
including accrued interest and liquidated damages through the date that written
notice is given to the Company (the “Acceleration Amount”). If the Company does
not wire the Acceleration Amount to the Buyer within five (5) business days of
the delivery by Buyer by fax or email of the default notice, the Acceleration
Amount shall accrue interest at twenty-four percent (24%) per annum. To the
extent this provision is inconsistent with the original Debt instrument and any
Notes referenced therein, this provision governs. Such notice shall not affect
the Buyer’s rights to the Common Stock due under the Notice of Conversion and
all rights and remedies related to such conversion set forth herein, and shall
be in addition to such rights and remedies. The Company acknowledges that the
failure to honor a Notice of Conversion shall cause definable financial hardship
to the Buyer as well as substantial monetary damages, which cannot be determined
at this time, and that this damages provision represents the parties’ reasonable
estimate of liquidated damages.



4

 

 

If, by the eighth (8th) business day after the Delivery Date, due to the
Company’s direct or indirect actions or its failure to act, the transfer agent
fails for any reason to deliver the Common Stock (with legends if required by
applicable law and without legends if not required by applicable law) upon
conversion by the Buyer and after such Delivery Date, the Buyer purchases, in an
open market transaction or otherwise, shares of Common Stock (the "Covering
Shares") solely in order to make delivery in satisfaction of a sale of Common
Stock by the Buyer (the "Sold Shares"), which delivery such Buyer anticipated to
make using the Common Stock issuable upon conversion (a "Buy-In"), the Company
shall pay to the Buyer, in addition to any other amounts due to Buyer pursuant
to the Purchased Debt, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The "Buy In Adjustment Amount" is the amount equal to the
excess, if any, of (x) the Buyer's total purchase price (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds (after
brokerage commissions, if any) received by the Buyer from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Buyer in
immediately available funds within eight (8) business days of written demand by
the Buyer.

 

9.            Buyer’s Right To Liquidated Damages. The Company acknowledges that
its failure to deliver the Common Stock within eight (8) business days after the
Delivery Date will cause the Buyer to suffer damages in an amount that will be
difficult to ascertain. Accordingly, the parties agree that it is appropriate to
include in this Agreement a provision for liquidated damages. The parties
acknowledge and agree that the liquidated damages provision set forth in this
section represents the parties’ good faith effort to quantify such damages and,
as such, agree that the form and amount of such liquidated damages are
reasonable and will not constitute a penalty. The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Agreement or to repay, with interest, including
default interest, as applicable, the unconverted portion of the Purchased Debt.

 

10.        Liquidated Damages When There Are Not Sufficient Available Shares. To
the extent that the failure of the Company to issue the Common Stock due upon
conversion is due to the unavailability of authorized but unissued shares of
Common Stock, the provisions of this Section shall apply.

 

a.           The Company shall at all times reserve and have available all
Common Stock necessary to meet conversion of the Purchased Debt by Buyer of the
entire amount of Purchased Debt then outstanding. If, at any time Buyer submits
a Notice of Conversion and the Company does not have sufficient authorized but
unissued shares of Common Stock available to effect, in full, a conversion of
the Purchased Debt (a “Conversion Default”,  the date of such default being
referred to herein as the “Conversion Default Date”), the Company shall issue to
the Buyer all of the shares of Common Stock which are available, and the Notice
of Conversion as to any Purchased Debt requested to be converted but not
converted (the “Unconverted Purchased Debt”), upon Buyer’s sole option, may be
deemed null and void. The Company shall provide notice of such Conversion
Default (“Notice of Conversion Default”) to Buyer of outstanding Purchased Debt,
by facsimile, within five (5) business days of such default (with the original
delivered by overnight or two day courier), and the Buyer shall give notice to
the Company by facsimile within five business days of receipt of the original
Notice of Conversion Default (with the original delivered by overnight or two
day courier) of its election to either nullify or confirm the Notice of
Conversion.



5

 

 

b.           The Company agrees to pay to Buyer of outstanding Purchased Debt
for a Conversion Default (“Conversion Default Payments”) in the amount of
(N/365) x (.24) x the balance of the outstanding and/or tendered but not
converted Purchased Debt held by each Buyer where N = the number of days from
the Conversion Default Date to the date (the “Authorization Date”) that the
Company authorizes a sufficient number of shares of Common Stock to effect
conversion of all remaining Purchased Debt. The Company shall send notice
(“Authorization Notice”) to Buyer of outstanding Purchased Debt that additional
shares of Common Stock have been authorized, the Authorization Date and the
amount of Buyer’s accrued Conversion Default Payments. The accrued Conversion
Default Payments shall be paid in cash or shall be into Common Stock at the
Conversion Rate, at the Buyer’s option, payable as follows: (i) in the event
Buyer elects within ten (10) days of the Authorization Notice in writing to take
such payment in cash, cash payments shall be made to such Buyer by the fifth day
of the following calendar month, or (ii) if the Buyer does not so elect to
receive such Conversion Default Payment in cash, such payment shall be made in
Common Stock at the then current Conversion Price within 30 days following the
date of the Authorization Notice. The Company acknowledges that its failure to
maintain a sufficient number of authorized but unissued shares of Common Stock
to effect in full a conversion of the Purchased Debt will cause the Buyer to
suffer damages in an amount that will be difficult to ascertain. Accordingly,
the parties agree that it is appropriate to include in this Agreement a
provision for liquidated damages. The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties’
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and will not constitute a
penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Agreement.

 



6

 



 

c.           Maximum Interest Rate. Nothing contained in this Agreement shall be
deemed to establish or require the payment of interest to the Buyer at a rate in
excess of the maximum rate permitted by governing law. In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Buyer to the
Company.

 

11.           Payment of Taxes. The Company shall pay all documentary stamp
taxes, if any, attributable to the initial issuance of the Common Stock;
provided, however, that the Company shall not be required to pay any tax or
taxes which may be payable, (1) with respect to any secondary transfer of the
Purchased Debt or the Common Stock issuable upon exercise hereof or (2) as a
result of the issuance of the Common Stock to any person other than the Buyer,
and the Company shall not be required to issue or deliver any certificate for
any Common Stock unless and until the person requesting the issuance thereof
shall have paid to the Company the amount of such tax or shall have produced
evidence that such tax has been paid to the appropriate taxing authority.

 

12.           Restrictions on Transfers. The Purchased Debt has not been
registered under the Securities Act of 1933, as amended, (the “Act”) and is
being issued under Section 4(2) of the Act and Rule 506 of Regulation D
promulgated under the Act. The Purchased Debt and the Common Stock issuable upon
the conversion thereof may only be offered or sold pursuant to registration
under or an exemption from the Act.

 

13.           Mergers, Etc. If the Company merges or consolidates with another
corporation or sells or transfers all or substantially all of its assets to
another person and the Buyer is entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such merger, consolidation, sale or transfer, the Company and any such
successor, purchaser or transferee shall amend the Purchased Debt to provide
that it may thereafter be converted on the terms and subject to the conditions
set forth above into the kind and amount of stock, securities or property
receivable upon such merger, consolidation, sale or transfer by Buyer of the
number of shares of Common Stock into which the Purchased Debt might have been
converted immediately before such merger, consolidation, sale or transfer,
subject to adjustments which shall be as nearly equivalent as may be practicable
to adjustments provided for in this Agreement.

 



7

 

 

The Company shall not consolidate or merge into, or transfer all or
substantially all of its assets to, any person, unless such person assumes in
writing the obligations of the Company under the Purchased Debt and immediately
after such transaction no Event of Default exists. Any reference herein to the
Company shall refer to such surviving or transferee corporation and the
obligations of the Company shall terminate upon such written assumption. 

 

B. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller and to the Company that:

 

1.           Reliance on Exemptions. Buyer understands that the Transferred
Rights are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that Seller and the Company are relying upon the truth and accuracy of,
and Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the relevant Transferred Rights.

 

2.           Non-affiliate Status. Buyer is not, and has not for in excess of
ninety (90) days been, and subsequent to the Transfer Closing Date will not be,
an “Affiliate” of the Company, as that term is defined by Rule 144 under the
1933 Act. Buyer is not acting in concert with any other person in a manner that
would require their sales of securities to be aggregated for purposes of Rule
144 or would cause Buyer to be considered an “Underwriter” as that term is
defined by Section 2 of the 1933 Act.

 

3.           Company Information. Buyer and its advisors, if any, have had
access to all financial statements and disclosures made public through the SEC’s
EDGAR system. Buyer and its advisors have been afforded the opportunity to ask
questions of Seller. Neither such inquiries nor any other due diligence
investigation conducted by Buyer or any of its advisors or representatives shall
modify, amend or affect Buyer’s right to rely on Seller’s representations and
warranties contained in Section 3 below. Buyer understands that its investment
in Transferred Rights, including but not limited to the relevant Transferred
Note (and/or in the Common Stock issuable thereunder), involves a significant
degree of risk.

 



8

 

 

4.           Governmental Review. Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Transferred Rights
or of the Common Stock issuable thereunder.

 

5.           Transfer or Resale. Buyer understands that (i) the sale or resale
of the Note and the Common Stock issuable thereunder has not been registered
under the 1933 Act or any applicable state securities laws, and the Note and the
Common Stock issuable thereunder may not be transferred unless (a) such security
is sold pursuant to an effective registration statement under the 1933 Act, (b)
the security is sold or transferred pursuant to an exemption from such
registration, (c) the security is sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act or a successor rule; “Rule
144”) of Buyer who agrees to sell or otherwise transfer the security only in
accordance with this Section and who is an Accredited Investor, or (d) (i) the
Common Stock is sold pursuant to Rule 144, if such Rule is available; (ii) any
sale of such Common Stock made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Common Stock under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) and may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder.

 

6.           Authorization; Enforcement. This Agreement has been duly and
validly authorized by Buyer. This Agreement has been duly executed and delivered
on behalf of Buyer, and this Agreement constitutes a valid and binding agreement
of Buyer enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application.

 

7.           No Brokers. Buyer has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

 

C. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer that:

 

1.           Authorization; Enforcement. (i) Seller has all requisite power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the relevant Purchased Note in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by Seller and the consummation by it of the transactions contemplated
hereby (including without limitation, the sale of the relevant Transferred
Rights to Buyer) have been duly authorized by Seller and no further consent or
authorization of Seller or its members is required, (iii) this Agreement has
been duly executed and delivered by Seller, and (iv) this Agreement constitutes
a legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 

9

 

 

2.           Title. Seller has good and marketable title to the relevant
Purchased Note and Transferred Rights, free and clear of all liens, pledges and
encumbrances of any kind.

 

3.           No Conflicts. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby (including, without limitation, the sale of the relevant
Transferred Rights to Buyer) will not (i) violate or conflict with, or result in
a breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, note, bond, indenture or other instrument to which Seller is a party,
or (ii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which Seller is subject)
applicable to Seller or by which any property of the Seller are bound or
affected. Except as specifically contemplated by this Agreement and as required
under the 1933 Act and any applicable federal and state securities laws, neither
Seller nor the Company is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency,
regulatory agency, self-regulatory organization or stock market or any third
party in order for it to execute, deliver or perform any of its obligations
under this Agreement in accordance with the terms hereof. Except for filings
that may be required under applicable federal and state securities laws in
connection with the issuance and sale of the Seller’s Note, all consents,
authorizations, orders, filings and registrations which Seller is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof.

 

4.           No Brokers. Seller has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

 

5.           Title; Rule 144 Matters. Seller has owned the Original Note since
the Issue Date. Seller is not, and for a period of at least ninety (90) days
prior to the date hereof has not been, an “Affiliate” of the Company, as that
term is defined in Rule 144 of the 1933 Act listed immediately below. Subsequent
to the Transfer Closing Date, Seller will take no action which would adversely
affect the tacking for the benefit of the Buyer of Seller’s holding period under
Rule 144.

 



10

 

 

An Affiliate of an issuer is a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such issuer.

 

The term person when used with reference to a person for whose account
securities are to be sold in reliance upon this section includes, in addition to
such person, all of the following persons:

 

(i)           Any relative or spouse of such person, or any relative of such
spouse, any one of whom has the same home as such person;

 

(ii)         Any trust or estate in which such person or any of the persons
specified in paragraph (i) of this section collectively own 10 percent or more
of the total beneficial interest or of which any of such persons serve as
trustee, executor or in any similar capacity; and

 

(iii)        Any corporation or other organization (other than the issuer) in
which such person or any of the persons specified in paragraph C.5.(i) of this
section are the beneficial owners collectively of 10 percent or more of any
class of equity securities or 10 percent or more of the equity interest.

 

6.         No Other Representations. Seller makes no representations or
warranties with respect to the Company, its financial status, earnings, assets,
liabilities, corporate status or any other matter. The Seller acknowledges that
Buyer is relying on Seller’s representations as a material condition to entering
into this Agreement.

 

D. REPRESENTATIONS AND WARRANTIES OF COMPANY

 

Company represents and warrants that at the time of the execution of this
Agreement and at the Closing thereof:

 

1.           MARKETABLE TITLE: To the best knowledge and information of the
Company, the Seller is conveying to Buyer good and marketable title in and to
the Purchased Debt, free and clear of any and all liens, claims, encumbrances.

 

2.           Rule 144. The Company covenants and agrees to take all reasonable
steps necessary or appropriate, including providing an opinion of counsel
confirming the rights of Buyer to sell shares of Common Stock issued to Buyer on
conversion of the Note pursuant to Rule 144 as promulgated by the SEC ("Rule
144"), as such Rule may be in effect from time to time. If the Company does not
promptly provide an opinion from Company counsel, and so long as the requested
sale may be made pursuant to Rule 144, the Company agrees to accept an opinion
of counsel to the Buyer which opinion will be issued at the Company's expense. 

 



11

 

 

3.          VALIDITY OF THE PURCHASED DEBT: All of the Purchased Debt being sold
by Seller to Buyer under the concurrently executed Debt Purchase Agreement is
validly issued, outstanding, unpaid and assignable. The date for purposes of
Rule 144 tacks back to the original date of the Debt, July 13, 2013 or such
earlier date as the law prescribes. The Purchased Debt is convertible at the
rate and in the manner of conversion prescribed by the Promissory Note dated
July 13, 2013, except as prescribed by this Agreement. After the Closing Date,
all interest accruing and to be paid on account of the $50,000 principal balance
of the Purchased Debt and all other rights with respect to the Purchased Debt
under the original Promissory Note inure to the benefit of Buyer, rather than
Seller. In the event of a conflict, the terms of this Agreement shall govern the
terms of conversion by the Seller of the Purchased Debt or any part of such
Purchased Debt. If there is no conflict, then the terms of both agreements
govern the conversion of the Purchased Debt by Buyer. The Company has obtained
an opinion of counsel that the Purchased Debt is convertible into free trading
common stock of the Company. The opinion is attached to the Debt Purchase
Agreement as Exhibit 4. In order to obtain such opinion, certain representations
were made by the Company and the Seller. The Company represents that the Company
is in agreement with such representations and has no information contrary to
such representations.

 

4.          TRANSFERRABILLITY OF THE DEBT: The Company acknowledges that the
Buyer intends to transfer a portion of the Purchased Debt to certain other
individuals and the Company represents that such transferees shall have the
right to convert any of the Purchased Debt being transferred to them into free
trading shares pursuant to the opinion discussed immediately above. The
transferees shall have the right to rely on the Seller's representations herein.

 

5.          AUTHORITY. (i) The Company, and the person signing on its behalf
below, has all requisite power and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby
(including without limitation, the sale of the relevant Purchased Debt to Buyer)
have been duly authorized by the Company and no further consent or authorization
of the Company or its members is required, (iii) this Agreement has been duly
executed and delivered by the Company, and (iv) this Agreement constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies or by other equitable principles of general
application. 

 



12

 

 

6.          Capitalization. All of the outstanding shares of capital stock are,
or upon issuance will be, duly authorized, validly issued, fully paid and
non-assessable. No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any liens or encumbrances imposed through the actions or failure to act of
the Company. As of the effective date of this Agreement, and except as disclosed
in the SEC Documents, (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries, (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the 1933 Act and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Note or the Conversion Shares. At its option,
Buyer has had the opportunity to review true and correct copies of the Company’s
Certificate of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s By-laws, as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto.

 

7.          NO CONFLICTS. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company and the Seller of
the transactions contemplated hereby (including, without limitation, the sale of
the relevant Purchased Debt to Buyer) will not (i) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, note, bond, indenture or other instrument to
which Company is a party, or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company is subject) applicable to the Company or by which any property
of the Company are bound or affected. Except as specifically contemplated by
this Agreement and as required under the 1933 Act and any applicable federal and
state securities laws, neither Seller nor the Company is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement in accordance with the terms hereof.
Except for filings that may be required under applicable federal and state
securities laws in connection with the issuance and sale of the Purchased Debt,
all consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.

 



13

 



 

8.           NO MATERIAL ADVERSE CHANGE: Since the date of the initiation of
negotiations regarding this Transaction, there has not been any material adverse
change in the business, operations, properties, prospects, assets, or condition
of the Company (financial or otherwise), and no event has occurred or
circumstance exists that may result in such a material adverse change.

 

9.          DISCLOSURE: No representation or warranty of the Company in this
Agreement omits to state a known material fact necessary to make the statements
herein or therein, in light of the circumstances in which they were made, not
misleading. There is no fact known to Seller that has specific application to
either Seller or the Company (other than general economic or industry
conditions) and that materially adversely affects the assets, business,
prospects, financial condition, or results of operations of the Company that has
not been set forth in this Agreement.

 

10.        DEBTS: The Company has no outstanding debts (other than the Debt),
judgments, liens, encumbrances, UCC filings, notes, loans, convertible debt
instruments, or other financial obligations whatsoever, other than as disclosed
in its public filings with the Securities and Exchange Commission and in this
Agreement.

 

11.        COMPANY’S REPORTING OBLIGATIONS. The Company will mail to the Buyer
hereof at its address as shown on the Register a copy of any annual, quarterly
or other report or proxy statement that it gives to its shareholders generally
at the time such report or statement is sent to shareholders, unless such report
is timely filed with the United States Securities and Exchange Commission.

 

12.       CONDUCT OF BUSINESS: The Company has and shall continue to conduct its
business in the normal and ordinary course, consistent with the present conduct
of its business and previous practices, shall not make and/or declare any
dividend (cash and/or stock), redemption, stock split (reverse or forward),
and/or stock and/or cash distributions.

 

13.        NO AMENDMENT OF DEBT OR NOTES WITHOUT CONSENT OF BUYER. Company,
hereafter, shall not take any action to amend the Debt instrument or cooperate
in the amendment of any of the Notes referenced in the Promissory Note dated
July 13, 2013, absent express written consent of Buyer.

 

14

 

 

14.        BUYBACK GUARANTY IN EVENT OF DTC CHILL OR FREEZE. In the event that
the DTC issues a chill or freeze of the Company’s common stock after Buyer has
converted some or all of its Purchased Debt, and Buyer holds such shares at that
time, then Buyer shall have the option to sell, and the Company shall have be
required to purchase, for a period of six months, such shares of Common Stock at
the Conversion Price at which the stock was issued to Buyer. The purchase price
shall be paid in cash concurrently upon Buyer surrendering such shares of Common
Stock to the Company. 

 

E. DEFAULTS AND REMEDIES.

 

1.           EVENTS OF DEFAULT. An “Event of Default” occurs if (i) the Company
does not make the payment of the principal or interest due under the Purchased
Debt when the same becomes due and payable at maturity, upon demand or
otherwise, (ii) the Company does not make a payment, other than a payment of
principal or interest, for a period of five (5) business days after its due
date, (iii) any of the Company’s representations or warranties contained in the
Promissory Note dated July 13, 2013 were false when made or the Company fails to
comply with any of its other obligations in that agreement, including the
delivery of Common Stock upon conversion before the Delivery Date; (iv) a DTC
“chill” or “freeze” is placed on the stock of the Company; (v) the Common Stock
becomes ineligible for listing or quotation for trading on its current trading
market and shall not be eligible to resume listing or quotation on its current
trading market within ten trading days; (vi) the Company pursuant to or within
the meaning of any Bankruptcy Law (as hereinafter defined): (1) commences a
voluntary petition under Bankruptcy Law; (2) consents to the entry of an order
for relief against it in an involuntary bankruptcy petition; (3) consents to the
appointment of a Custodian (as hereinafter defined) of it or for all or
substantially all of its property or (4) makes a general assignment for the
benefit of its creditors or (5) a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that: (A) is for relief against the
Company in an involuntary bankruptcy petition; (B) appoints a Custodian of the
Company or for all or substantially all of its property or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for 60 days, or (vi) the Company is in default of any debt, note or
Agreement with an outstanding balance equal to or exceeding $25,000 individually
or $50,000 in the aggregate, or (vii) the Company is in default of any
provisions of this Agreement; or (viii) the Company’s representations and
warranties contained in this Agreement were not true on the date that this
Agreement is signed. As used in this Section 1, the term “Bankruptcy Law” means
Title 11 of the United States Code or any similar federal or state law for the
relief of debtors. The term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.

 

15

 



 

2.           REMEDIES UPON DEFAULT. If any Event of Default occurs, the
outstanding principal amount of the Purchased Debt, plus liquidated damages and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Buyer’s election, immediately due and payable in cash. Commencing
5 days after the occurrence of any Event of Default that results in the eventual
acceleration of the Purchased Debt, the interest rate on the Purchased Debt
shall accrue at an interest rate equal to the lesser of 18% per annum or the
maximum rate permitted under applicable law. Upon the payment in full, the Buyer
shall promptly surrender the Note to or as directed by the Company. In
connection with such acceleration described herein, the Buyer need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Buyer may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Buyer at any time prior to payment hereunder and the
Buyer shall have all rights as a Buyer of the Agreement until such time, if any,
as the Buyer receives full payment pursuant to this Section 2. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

F.DILUTION. The number of shares of Common Stock issuable upon conversion of the
Purchased Debt may increase substantially in certain circumstances. The
Company’s executive officers and directors have studied and fully understand the
nature of the transactions contemplated by this Agreement and recognize that
they have a potential dilutive effect. The board of directors of the Company has
concluded, in its good faith business judgment, that such issuance is in the
best interests of the Company. The Company specifically acknowledges that its
obligation to issue additional shares of Common Stock is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.

 

G.TIME IS OF THE ESSENCE. Where this Agreement or the Promissory Note dated July
13, 2013 authorizes or requires the payment of money or the performance of a
condition or obligation on a Saturday or Sunday or a public holiday, or
authorizes or requires the payment of money or the performance of a condition or
obligation within, before or after a period of time computed from a certain
date, and such period of time ends on a Saturday or a Sunday or a public
holiday, such payment may be made or condition or obligation performed on the
next succeeding business day, and if the period ends at a specified hour, such
payment may be made or condition performed, at or before the same hour of such
next succeeding business day, with the same force and effect as if made or
performed in accordance with the terms of this Agreement. A “business day” shall
mean a day on which the banks in New York are not required or allowed to be
closed. Time is of the essence in the performance of all obligations under this
Agreement and under the Promissory Note dated July 13, 2013.

 

H.WAIVERS. Any waiver by the Company or the Buyer of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of the Company or the Buyer to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement on any other
occasion. Any waiver by the Company or the Buyer must be in writing.

 



16

 

 



I.RULES OF CONSTRUCTION. In this Agreement, unless the context otherwise
requires, words in the singular number include the plural, and in the plural
include the singular, and words of the masculine gender include the feminine and
the neuter, and when the sense so indicates, words of the neuter gender may
refer to any gender. The numbers and titles of sections contained in the
Agreement are inserted for convenience of reference only, and they neither form
a part of the Agreement nor are they to be used in the construction or
interpretation hereof. Wherever, in this Agreement, a determination of the
Company is required or allowed, such determination shall be made by a majority
of the Board of Directors of the Company and if it is made in good faith, it
shall be conclusive and binding upon the Company and the Buyer of this
Agreement.

 

J.ABSOLUTE OBLIGATION. Except as expressly provided herein, no provision of this
Agreement shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and liquidated damages, as applicable
on this Agreement at the time, place, and rate, and in the coin or currency,
herein prescribed. This Agreement is a direct debt obligation of the Company.
This Agreement ranks pari passu with all other Debt holders now or hereafter
issued under the terms set forth herein.

 

K.GOVERNING LAW AND VENUE: This Agreement shall be governed and interpreted
solely in accordance with the laws of the State of New York, and applicable U.S.
federal law, if any, and in each case without regard to their choice of laws
principles. In the event of a dispute between the parties, the parties agree to
the exclusive jurisdiction of the federal and state courts of New York located
in the City of New York and agree not to challenge the venue of such action
based on forum non conveniens or on any similar theory.

 

L.LEGAL FORM: The parties hereto agree that they have been represented by
counsel during the negotiation and execution of this Agreement; that this
Agreement and all exhibits hereto have been jointly drafted and that any
ambiguity in the terms of such agreements shall not be construed against either
party based on the author of the language that is deemed to be ambiguous.

 

M.SEVERABLE. In the event that any provision of this Agreement is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

N.ATTORNEYS’ FEES AND COSTS TO PREVAILING PARTY. In the event that litigation or
arbitration arises between the parties to this Agreement pertaining to this
Agreement, including, but not limited to, the interpretation or enforcement of
its terms, the prevailing party in such litigation shall be entitled to an award
of its reasonable attorneys’ fees and costs incurred in connection with such
action or proceeding.

 

17

 

 



O.ENTIRE AGREEMENT: This Agreement, the Debt Purchase Agreement, the Exhibits to
such documents, and the public filings referenced herein embody the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior, and contemporaneous, negotiations, agreements, and
understandings, whether written or oral. This Agreement, or any provision
herein, may not be changed, waived, discharged, or terminated, except by an
express written instrument signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

P.COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

Rest of page intentionally left Blank

 



18

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

  BIONEUTRAL GROUP, INC.         By:       Name:     Title:         Facsimile
No. for delivery of Notices:           BUYER:       By: /s/ Yehuda Marrus    
Yehuda Marrus, Managing Member Darling Capital,         SELLER:         By: /s/
JAMES CASSERLY     JAMES CASSERLY

 

 

19

 

